United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2043
                                    ___________

George Landreth,                       *
                                       *
                   Appellant,          *
                                       * Appeal from the United States
      v.                               * District Court for the Western
                                       * District of Arkansas.
Steve Davis; David Gorman; Steve       *
Daniel; David Smith, Deputy Sheriff;   *      [UNPUBLISHED]
John Ables, Sheriff,                   *
                                       *
                   Appellees.          *
                                  ___________

                              Submitted: December 21, 2000

                                   Filed: January 19, 2001
                                    ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       In this 42 U.S.C. § 1983 action, George Landreth claimed defendants failed to
prevent a violent arrestee from assaulting him while Landreth was confined at the
Calhoun County Jail, and then failed to provide prompt medical attention for his
resulting injuries. The magistrate judge, sitting by consent of the parties, conducted a
bench trial and found Landreth did not prove defendants (1) were aware of any risk of
harm to Landreth posed by the arrestee, (2) responded unreasonably after Landreth was
attacked, or (3) were deliberately indifferent to his later need for medical attention.
Landreth appeals. Because the undisputed facts support the ultimate finding of no
liability on the part of defendants, we affirm without further discussion. See 8th Cir.
R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-